           Case 3:19-cv-00025-BRM-DEA Document 12 Filed 07/02/19 Page 1 of 1 PageID: 82




            LENOX, SOCEY, FORMIDONI, GIORDANO, COOLEY, LANG & CASEY
                                                     A LIMITED LIABILITY COMPANY
RUDOLPH A. SOCEY, JR., P.C.                              COUNSELORS AT LAW                             ROBERT F. CASEY, P.C.
ROLAND R. FORMIDONI                                                                                    PATRICK F. CARRIGG***
                                                     136 FRANKLIN CORNER RD-B2
ROBERT P. CASEY, P.C.                                                                                  MICHAEL A. PATTANITE, JR.
GREGORY J. GIORDANO†
                                                   LAWRENCEVILLE, NEW JERSEY 08648                     CASEY ACKER
JEREMY P. COOLEY*†                                                                                     STEPHANIE VIOLA
                                                               (609) 896-2000
JOSEPH R. LANGƗ
                                                                    ───
                                                             FAX (609) 895-1693                           SAMUEL D. LENOX
 *MEMBER OF N.J. AND PA. BAR                                                                                  1922-1975
**MEMBER OF N.J. PA & N.Y. BAR
***MEMBER OF N.J. & N.Y. BAR
ƗCERTIFIED AS A CIVIL TRIAL ATTORNEY


                                                                 July 2, 2019

            Via E-Courts Filing
            The Honorable Douglass E. Alpert, U.S.M.J.
            The Federal District Court
            District of New Jersey
            402 East State Street
            Trenton, New Jersey 08608

                         RE:           Haley Schuler v. Monmouth County Vocational BOE
                                       3:19-CV-00025-BRM-DEA

            Dear Your Honor:

                   Please be advised this office represents the moving party Monmouth County Vocational
            Technical Schools in the above referenced matter. I have received Plaintiff’s response brief that
            was not delivered directly electronically to me by the fault of Plaintiff. I have received Plaintiff’s
            consent to file a reply brief within the next five days or by July 8, 2019. I ask Your Honor grant
            Defendant’s request to file a reply brief by July 8, 2019.

                                                                 Respectfully submitted,




                                                                 Michael A. Pattanite Jr., Esq.
                                                                 For the Firm
            MAP/vl
